       Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 1 of 28   1650
         JCITSTAl                      Ergan - Direct


  1                 (In robing room)

  2                 THE COURT:    Bear in mind that we have sharp time

  3      constraints.     I indicated that each side would have 15 minutes,

  4      roughly, so let's see if you could stay within that time frame .

  5      Possibly the most expeditious way of doing this would be for,

  6      if possible, the witness to make a narrative of whatever it is

  7      you want him to testify to rather than waiting for questions,

  8      if that's possible, and then whenever you reach any of these

  9      sensitive matters just it flag it, and at that point, after we

10       have a record, the parties can go back and try to redact.

11         CHARLES ERGAN,

12             having been previously sworn, testified as fo l lows :

13       DIRECT EXAMINATION

14       BY MR. PARKER:

' 15     Q.   I put in front of the witness 7199.        Sir, can you identify

16       this document?

17                  We have two topics this morning, your Honor, one is a

18       business plan and the second is some strategic partnership that

 19      we need to talk about.

 20                 Sir, can you identify this document, sir?

 21      A.   This is a preliminary model of DISH's 5G business plan .

 22      Q.   And have you personally been involved in preparing this?

 23      A.   I have.

 24      Q.   Who else is involved in preparing this?

 25      A.   Mr. Cullen, our development team and our financial team,


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 2 of 28     1651
        JCITSTAl                   Ergan - Direct

 1      and then other parts of our business, different functions, be

 2      it our IT business or sales and marketing teams.

 3      Q.   I want to point out -- has this been presented to the board

 4      of directors?

 5     A.    This has been.

 6      Q.   Are you periodically presenting business plan iterations to

 7      the board?

 8     A.    We have.   As we learn more information, as we have gone

 9      through the RFP process and as we talk to vendors and talk to

10     partners, this model evolves.       Its latest iteration is probably

11     about 30 days ago, and it's a little different than this, and

12     it will probably evolve a little more, but it's pretty close.

13     Q.    You talk about the end of period subscribers.        Could you

14     describe what that line item is?        I'm on page 3, the very top

15     line item, sir.

16     A.    Maybe I can take the judge's suggestion and kind of give

17     you a narrative.

18     Q.    That's a lot better.

19     A.    If we went to 3, it basically shows we could take the 9

20     million subscribers and grow the business.         And in fact, in the

21     2020s we would grow the business to                    subscribers, and

22     then goes up from there.      That's the first thing.

23                The second thing that I think is important about the

24     model is you look at the ARPU and how much the customer pays to

25     us, and you see in the model that that comes in materially


                         SOUTHERN DISTRICT REPORTERS, P . C.
                                   (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 3 of 28    1652
        JCITSTAl                     Ergan - Direct


 1      lower than where the incumbents are today .       The incumbents

 2      today are in the 42 to $48 range, this actually over time drops

 3      below        in terms of what the average customer pays in terms

 4      of a process.     It shows both post-paid and prepaid, so we meet

 5      the Justice Department guidelines on the post-paid.          Those

 6      actually end up being some of our most profitable subscribers.

 7                  It takes into consideration -- I think some of the

 8      assumptions are important because every model -- in every model

 9     you have assumptions about what you think is going to happen,

10      so the underlying base you make a determination whether those

11     are credible or not .     So it does assume that we'll have

12     marketing partnerships with people other than DISH, it does

13     assume that we don't hav e any constraints on the number of

14      people that we can put on the system, on the T-Mobile network,

15      it does assume that we're able to adopt eSIM technology and

       utilize that in a competitive way, it does assume that we are

17     able to bundle other things besides just the wireless business .

18     Those are the main ones .

19                  It does assume in this model if the merger closed

20     January 1st, I think that ' s probably -- since that maybe

21      perhaps is not realistic today, everything -in this model would

22      shift.     If the merger closed March 1st, it would shift t wo

23     months.      So when you look at the annual, you have to kind of

24     mentally add two months to this.

25                  So that's the gist of the model.     But basically the


                          SOUTHERN DISTRICT REPORTERS , P . C .
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 4 of 28        1653
        JCITSTAl                        Ergan - Direct


 1      big picture shows we could be competitive and grow the business

 2      and show we could be very profitable and does generate profits

 3      and cash flow that continues to build our business.

 4      Q.   Two quick questions.        On page 3, the top entry, that is

 5     your projected subscriber growth from                           ?

 6     A.    That's                .

 7      Q.   Excuse me,                 , these are all in millions.

 8     A.    So to put in perspective, the first year we expect to go

 9      from 9 million       first twelve months is what I should say, go

10      from 9 million to                   subscribers, and then ultimately

11      by the end of 2025 we expect to get                   subscribers.       So

12      that's a little larger than Sprint, and that's just prepaid and

13      post-paid, so that isn't the wholesale customers .

14      Q.   Then average ARPU, is that dollars per sub per month?

15     A.    Yes, and that shows a little less -- it shows                  on

16      average in 2020 and ends up being around            -- going down over

17      time to about            And it's important realize it's not just

18      the ARPU, not only is the customer going to get a lower price,

19      but they will get more features and more capacity.          As you

20      improve the network there's more features that the customer

21      will get basically at no extra charge.

22                  THE COURT:     How does your ARPU compare to Sprint's

23      current?

24                  THE WITNESS:       Let me compare to Boost, their prepaid

25      business.     Their ARPU today is a little over          the last


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 5 of 28      1654
        JCITSTAl                   Ergan - Direct


 1      number I saw in November, this is

 2      than what they charge today.      Not only will it be less price,

 3      but obviously they will have a better network, so they're

 4      getting actually a much better network for less money, and the

 5           is less.   On the other side of the scale, Verizon today is

 6      probably in the $40 range.      They have the best network, so they

 7      could charge a premium for it.

 8      Q.   Moving on to another topic, have you ~onsidered strategic

 9      partnerships in connection with the new enterprise you're

10      embarking on here?

11     A.    We have, and I probably should -- first of all, for a big

12      picture perspective, we don't have every skill set we need.

13     When we built satellites, we needed partners to help us out .

14     We needed someone to build the satellite, we needed someone to

15      launch the satellite.     In this case in the 5G world, this is

16      kind of a new technology, there are pieces that we'll need help

17     with, and in that case we need partners.

18                The only sensitive part is going to be -- I will put

19      that in two buckets.     The first bucket is non-sensitive.         Let's

20      take a tower company where we might -- you need towers, you

21      would do an arm's length transaction, I would pay you, the

22      tower company, a lease and you would be happy to do business

23      with me because it's in your financial best interests.          I need

24      that partnership, loosely "partnership."        That's not sensitive

25      information, so let's put that aside, and that could be in open


                         SOUTHERN DISTRICT REPORTERS, P . C.
                                   (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 6 of 28        1655
        JCITSTAl                       Ergan - Direct


 1      court if somebody wants to ask about it.

 2                 But the partnerships that are sensitive are those

 3      people that not only are happy to do business with you because

 4      i t might in your financial interest, but strategic.         In some

 5      cases they might want to provide capital.        So the most

 6                                                                   .

 7

 8

 9

10                                 ,

11           .                                                                   s

12                    ,

13

14

15

16

17

18

19

20

21                                                                       y

22                                                                           d

23

24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 7 of 28           1656
        JCITSTAl                    Ergan - Direct


 1

 2

 3

 4

 5                                                                              .

 6

 7

 8

 9

10

11                                     ,

12                                                                                  t

13                                                                          e

14

15                                                                              t

16                                                   .

17

18

19

20

21

22                             ,

23

24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 8 of 28        1657
        JCITSTAl                     Ergan - Direct


 1

 2                                                                               n

 3                                                                          h

 4                    ,                                           .

 5

 6

 7

 8

 9

10

11           .                   ,

12

13                                                                           n

14

15

16

17                                      .

18                 Now let me back up a little bit.      There's different

19     buckets of people interested in this.        Let ' s talk about the

20     cable industry .    We talked yesterday about the barrier to entry

21     being the amount of spectrum that you have , and obviously DISH

22      is well positioned with spectrum with the potential optionality

23     of 850 megahertz in the future.        The cable industry today, the

24      three big players are in the business within MVNO deals, but

25     particularly in Comcast and Charter's case, it's just not a


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 9 of 28       1658
        JCITSTAl                      Ergan - Direct

 1      very good deal.       It's a mirror image.     They sell on the Verizon

 2      network, they don't have their own core or their own phone

 3      numbers.       And the deal is not -- doesn't help them be

 4      particularly competitive, let's put it that way.

 5                                                                          ,

 6

 7                                         ,

 8

 9

10                 .                                                            y

11

12                                                                          o

13

14

15

16

17

18                 And I then would fast forward to what I call the web

19     scale companies.       Because we're building the first network

20      that's 100 percent in the cloud, something we call cloud

21     native, and that's where all your processing goes, that's where

22     your brain is, that's where the processing goes on.

23

24

25


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      {212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 10 of 28   1659
        JCITSTAl                     Ergan - Direct


 1                            .

 2

 3

 4

 5                                                                   ,

 6                                                    .

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 11 of 28   1660
        JCITSTAl                     Ergan - Direct


 1

 2                                                                               n

 3           ,                          ,

 4                                                        ,                  ,

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                                           .

19

20                                                                       o

21

22                          .

23

24                                                                       s

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 12 of 28      1661
        JCITSTAl                     Ergan - Direct


 1

 2                  The next big bucket I call the enterprise strategic

 3      partners.     So there are three companies in the United States

 4      today that every Fortune 500 company deals with.          Usually one

 5      or two of these companies you will deal with, but everybody

 6      deals with at least one of those companies, and

 7

 8

 9

10                                          You will hear buzz words,

11      "containers," "kubernetes", it just means it ' s a bunch of

12      software.    And all of their customers use these kubernetes in

13      their business, and they all would like to have access to a

14      private network where they have a network where there's a

15      wireless network connectivity they could use themselves.

16                  Let me give you real world example .     If you're an

17      automotive plant and making cars in North Carolina, you're

18      going to have some robotics in that plant, and those robotics

19      need -- today those robots can't move,        there's a big cable on

20      every robot.     Modern technology, what you start to see in China

21      is those robots move, because they're connected wirelessly, but

22      you need a network to do that.       You need a lot of capacity.        So

23      they want a private network to be able to share in their

24      factory production they can have wireless robotics, they can

25      have safety for the workers so they know where the workers are,


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 13 of 28     1662
        JCITSTAl                       Ergan - Direct


 1      they want to know the temperature, if there's gas, if there's

 2      gases, if there's something that -- they want security, so they

 3      want their corrununications and their phones to be secure, so

 4      they wouldn't want me bringing -- like in this courthouse, they

 5      wouldn't want me bringing my phone in, they would want a phone

 6      that was secure, Jio coded to their factory.          Then the

 7      automobile, they want to have connectivity to the automobile

 8      that they produce, and the insurance company wants to know how

 9      fast you drive, did you drive sober, does your engine need

10      repair,    is your oil okay.    So they want to be able to connect

11      to the car once it leaves the factory and goes to the dealer,

12      and then they want to know when it's sold and how it performs

13      so they could make the product better .         They also want to

14      upgrade the phone.      Tesla does this today.      But they want to

15      upgrade the phone through software, so a very simple example is

16      they want to download Christmas music at Christmas to your car,

17      and when Christmas is over and it's Valentine's Day, they want

18      to send you something about Valentine's Day.          So these are

19      things that the car companies want to do.

20                 THE COURT:      The police want to know where certain

21      people are.

22                  THE WITNESS:     They definitely want to do that.

23      Q.

24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 14 of 28      1663
        JCITSTAl                     Ergan - Direct


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                 But with the announcement of this transaction,

14      everyone understands, A, a lot of what we were talking about a

15      year or two ago, and they see the path now to a modern

16      architecture and they see something good for their company .

17      And there's two motivations , really two motivations with

18      business CEOs , greed, very powerful, and fear, but fear is just

19      as powerful .   And so the fear of being left out of where this

20      industry is going is -- their boards have told them they need a

21      5G strategy, and they don't want to be left out.          And they're

22      not as interested        it's not that they can couldn't buy from

23      the incumbents or do a deal, and they will d o deals with them,

24      I think more on the arm's length side, but they don't want the

25      old architecture, they want to go where the business is going.


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 15 of 28     1664
        JCITSTAl                       Ergan - Direct


 1      They don't want to start with where it was, at least this

 2      generation of leaders.        So that's -- I don ' t know if I covered

 3      that well enough .

 4                  THE COURT:    Mr. Parker, do you have any other

 5      questions?

 6                  MR. PARKER:      I don't have any other questions.

 7                  THE COURT:    Let me turn to Ms. Blizzard.

 8                  MS. BLIZZARD:     Thank you.   A couple of preliminary

 9      matters.     So we know what was covered, and there's another DISH

10      witness, we'll try to cover everything that could potentially

11      be covered now, and I may ask my colleague, Ms. Boyce, who will

12      be handling the second witness, Mr. Cullen, to also ask a few

13      questions, with your permission here?

14                  THE COURT:    Okay.

15                  MS . BLIZZARD:     Do you want to ask another clarifying

16      question?

17                  MS. BOYCE:    Yes, I'm planning to speak to Mr. Cullen

18      briefly about this business model as well and hoping to put it

19      on the confidential screen but then ask some questions in the

20      abstract about the length of time that it might take to get to

21      the levels of growth that this chart displays, because

22      obviously under the law the timeliness of the entry of the

23      fourth competitor is relevant.         And I wanted to make sure that

24      your Honor would not understand questions in the abstract

25      about,   for example, whether it would take more than two to


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 16 of 28   1665
        JCITSTAl                      Ergan - Cross


1       three years to achieve this level of growth would be highly

 2      confidential so long as I stay away of the specifics of the

 3      particular plan.

 4                   MR . MICHALOPOULOS:   So long as the it's in the

 5      abstract, that's acceptable to us.

 6                   THE COURT:   Thank you.

 7      CROSS-EXAMINATION

 8      BY MS. BLIZZARD:

 9      Q.    Turning back to your business plan just for a few minutes

10      so the line under revenues that says dollars per sub per month,

11      page 3 of 24,     the line that says dollars per sub per month,

12      your counsel referred to that as the ARPU line, I wanted to

13      clarify you were using ARPU, that's the line I would be

14      pointing, to the first number is

15      A.    Yes, dollars per sub per month I would say is the ARPU

16      line.

17      Q.    If the merger doesn't close later, all these numbers would

18      shift over say two or three months, and what really this

19      indicates is the first calendar year of operations, or 2020

20      would be the first calendar year?

21      A.    Yes.

22      Q.    Okay.    You made a comment you said that the Boost

23       subscribers were going to be on a better network when they came

24       over when they were divested to DISH.        Do you recall that?

25       A.   I said a general statement, yes.


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                      (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 17 of 28     1666
        JCITSTAl                   Ergan - Cross


 1      Q.   But are you aware that Sprint today has a roaming agreement

 2      with T-Mobile?     Are you aware of that?

 3      A.   Yes .

 4      Q.   So the Boost customers today are riding on the Sprint

 5      network and have T-Mobile roaming available today, right?

 6      That's true?

 7      A.   I don't know the whole -- I don't know the details of that

 8      roaming agreement today, but I can tell you what our plans are,

 9      which is to any new customer, day one, we will provision only

10      on the T-Mobile network.      So when I say Boost subscribers will

11      be on the T network, I'm referring to any new customer will be

12      on the T-Mobile network.      The current 9 million customers that

13      we have today, some of those customers have handsets today that

14      are compatible with T-Mobile that we can transition over in a

15      fairly short period of time to T-Mobile.        Let's call that a

16

17

18

19

20

21

22                   And then the rest, they will have to stay in the

23      Sprint network.      Those particular phones are not capable of

24      roaming on the T-Mobile network because they don't have the

25      right frequency,     the right bands in them.     So two things will


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 18 of 28      1667
        JCITSTAl                     Ergan - Cross


 1      happen with those customers, they may churn or we will upgrade

 2      them to handsets in the future that will work on the T-Mobile

 3      network and we'll provision them on the T-Mobile network .

 4      Q.   But my point was today those Boost the customers, the

 5                   that have compatible handsets, they're already

 6      roaming on to T-Mobile network.       So for them it's not going to

 7      be a better network on day one, it will be the same network on

 8      day one, right?

 9      A.   No, that's not my understanding.        It actually will be.

10      Even the Sprint network, they work -- they go first to the

11      Sprint network and they only roam on T-Mobile when the Sprint

12      network is not available.      So this is my opinion and things

13      that I have read about, so I'm not going to -- the T-Mobile

14      network, as an example, because they don't have a low band

15      spectrum other than CDMA Voice, it doesn't penetrate the walls.

16      As a gross generalization, my Sprint phone wouldn't work as

17      well as my T-Mobile phone would work .        So customers, when they

18      go in a building, this doesn't work as well as T-Mobile because

19      they have low band spectrum which will go through the walls.

20      So we are likely to transition those customers over to the

21      T-Mobile network even though we get the Sprint -- we can stay

22      in the Sprint network, we have the ability to do that, and we

23      get a -- the Sprint network, we have a                    discount to

24      stay on that network, but our initial evaluation is

25      notwithstanding the                 discount, it's still better to


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 19 of 28   1668
        JCITSTAl                   Ergan - Cross


 1      transition people to the T-Mobile network.

 2      Q.   In the interests of time, a lot of which is also probably

 3      not confidential, I will move on to the strategic partnerships.

 4                   Are any of these agreements with all these

 5      partnerships signed?

 6      A.   No.

 7      Q.   You said yesterday in open court that you were discussing

 8      the highly confident letters and discussing how to move those

 9      to commitments would actually cost money, do you remember that?

10      A.   Yes .

11      Q.   And you said:     If I knew that this trial -- if I knew the

12      decision on this trial, and it was a favorable decision to the

13      merger, we certainly would be willing to do that , to spend

14      money, but I wouldn't go risk that kind of money because I

15      think there's real issues with this case.

16                   Do you recall that?

17      A.   Yes.

18      Q.   So are all these strategic partnerships in the same bucket,

19      that you won't be signing any of them until after there's a

20      decision on this case?

21      A.   That's correct, because they don't -- they want to know

22      what -- they want to know who to partner with, and DISH is a

23      materially different company with this transaction and they are

24      a materially different company without this transaction .

25      Q.   And you were discussing enterprise strategic partnerships,


                           SOUTHERN DISTRICT REPORTERS, P.C .
                                     (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 20 of 28    1669
        JCITSTAl                     Ergan - Cross


 1      and the types of access to private networks that they would

 2      want to have that DISH might be willing to provide.          Do you

 3      recall that?

 4      A.   Yes.

 5      Q.   To clarify,   that doesn't involve retail mobile wireless,

 6      right, those are not sales to consumers by definition?

 7      A.   They are but it's indirect.      So if you went to General

 8      Electric and you did a private network for General Electric, we

 9      would do that under the condition that their General Electric

10      employees, of which they have hundreds of thousands, would get

11      access to our mobile phones.       And the reason that General

12      Electric would want to do that is because they have a secure

13      connection, they have a General Electric app and they have a

14      secure connection to their customers, so they could talk to

15      themselves in a different way.       So I'm not going to say you're

16      not going to get every GE employee in that case, but you have

17      an indirect benefit there, and it's a really low cost marketing

18      strategy to get customers.      Wal-Mart has 1.3 million employees.

19      They deal with Wal-Mart.      We will get a fair number of those

20      employees on that network.

21      Q.   But those contracts are controlled, administered through

22      the enterprise .    In other words, there's not going to be a

23      store on the street next to the Verizon store where .a consumer

24      walks in to get a DISH General Motors or Wal-Mart strategic

25      partnership phone, these are going to be administered through


                           SOUTHERN DISTRICT REPORTERS, P.C.
                                     (212) 805-0300
          Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 21 of 28     1670
             JCITSTAl                   Ergan - Cross


      1      the enterprise, right?
(,

      2      A.   In many cases, like in General Electric, they would

      3      probably walk into their office and get the phone there instead

      4      of going to take store.       Actually it would probably a better

      5      experience.     And at Wal-Mart, there they have stores, it might

      6      be a different situation, but they wouldn't be walking into a

      7      Boost store on the corner to get it I think is your point, and

      8      think I think that's probably true.

      9      Q.   A couple more questions.       These are materials that your

     10      counsel has marked as highly confidential from your deposition,

     11      and I want to confirm a couple of quick statements with you.

     12                  So I asked you at your deposition regarding documents

     13      that discussed with                       you could get to

     14      pops, meaning population coverage, and I asked you:          Do you

     15      believe -- do you still believe that with                        you

     16      could get to                       , and you said yes.

     17      A.   Yes.

     18      Q.   Is that still correct?

     19      A.   Yes.

     20                  MR. PARKER :    Your Honor, could we have counsel

     21      identify the page and line number?

     22                  MS. BLIZZARD:     Absolutely, page 32 of the deposition,

     23      starting with line 2, a couple of questions maybe running to

     24       line 21.

     25                  MR. PARKER:     Thank you .


                               SOUTHERN DISTRICT REPORTERS, P.C.
                                         (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 22 of 28      1671
        JCITSTAl                        Ergan - Cross


 1      BY MS . BLIZZARD:

2       Q.    Do you recall at your deposition we discussed the status of

 3      your negotiations with T-Mobile about the 600 megahertz

4       spectrum leases?

 5      A.    Yes .

 6                      MS. BLIZZARD:   And for counsel's record, it starts

 7      page 210, line 24, and runs to page 212, line 24.

 8      Q.    And at that time let me explain a little bit, because the

 9      judge may not be aware of these, so the proposed final

10      judgments requires DISH and T-Mobile to discuss leases of

11      DISH'S spectrum back to T-Mobile in the 600 megahertz range.

12                      Correct?

13      A.    That's correct .

14      Q.    And you have begun those discussions with T-Mobile?

15      A.    We have had discussions with T-Mobile.

16      Q.    And when we spoke at the deposition, you said that

17       initially their bid and our off were far apart.            Do you recall

18       that.

19      A.    I did, and they still are .

20       Q.   That was my question.        And you said that their bid was more

21       in the range of                   , where we had in the first year

22                  .    Do you recall that?

23       A.   I do.

24       Q.   Have the discussions progressed at all since that time?

25       A.   No.       In fact we have had no further discussions since the


                              SOUTHERN DISTRICT REPORTERS, P . C.
                                        (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 23 of 28       1672
        JCITSTAl                     Ergan - Cross


 1      deposition.

2       Q.   And you also mentioned that there was -- part of a dispute

 3      was not only the money, but the amount of time for the lease,

 4

 5             is that still correct?

 6      A.   That's correct.

 7                                                                           e

 8

 9

10      Q.   And then the third issue related to the 600 megahertz

11      negotiations was a difference in geographic markets, that

12

13

14      A.   Your analysis of that is correct, and it's still an issue .

15      Q.   You mentioned at your deposition that you had gotten an

16      update from Sprint on the specific Boost financials.          Do you

17      recall that?

18      A.   Yes.

19      Q.   And you had stated at the time that the performance had

20      been less than expected.      Do you recall that?

21      A.   Yes.

22      Q.   Is that still your understanding?

23      A.   Yes .   I have the updated to November , so November was above

24       expectation, but since the budget that that they gave us until

25       today is still -- it's very slight, but it's below projections.


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 24 of 28   1673
        JCITSTAl                   Ergan - Cross


 1

 2

 3

 4

 5      Q.   Were those projections for subscribers or revenue or some

 6      other measure?

 7      A.

 8

 9

10                MS. BLIZZARD:     I think that's all the questions I

11      have.   Do you have any other?

12                 MS. BOYCE:   Yeah,   just a few if I may.

13      CROSS-EXAMINATION

14      BY MS. BOYCE:

15      Q.   Mr. Ergan, these various strategic partnership potential

16      discussions that we have discussed, those have all happened in

17      the last couple of months, correct?

18      A.   No, we have been talking to some of those companies, not

19      all, but some for several years as we started planning our

20      build out in the first two phases; one was the IoT network, and

21      the second phase was always the 5G.        Having said that, I think

22      you're somewhat correct in the sense that when this deal was

23      announced that that was a catalyst for our 5G network to be

24      build quicker, and therefore a catalyst for them to engage in

25      more serious and timely discussions.


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
           Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 25 of 28      1674
              JCITSTAl                         Ergan - Cross


       1      Q.     Sure.    So when we deposed you and Mr. Cullen, you didn't

       2      bring up these more serious partnerships because they had not

       3      yet happened, correct?

       4      A.     That's not true.       I disagree with that, I guess I would

       5      say.     It may be true, I don't think it's true.

       6      Q.     So let's say, for example, the partnership with                that

       7      you mentioned, with respect to partnering on your particular

       8      network, those discussions have progressed over the last couple

       9      of months, correct?

      10      A.     They continue to progress.       I got an email last night about

      11      furthering discussions.

      12      Q.     And neither you nor Mr. Cullen gave us specific details

      13      about those discussions at your deposition because they had not

      14      happened yet, correct?

      15      A.     That's not correct.       I don't know about Mr. Cullen's

      16      deposition, I have no knowledge of that, but my recollection in

      17      my deposition I was asked by Ms. Blizzard if we had talked to

      18                     I believe I answered yes, and I believe there was

      19      something to the effect of how interested are they, and I said

      20      they're very interested, and then I don't believe I was asked a

      21      question on the details of the discussions .

      22      Q.     Sure.     So I

      23      A.     That's my recollection .       I could be wrong.

      24      Q.     I'm making a very small point, so I will get to that point .

• I   25      Many of these conversations happened after the point at which


                                      SOUTHERN DISTRICT REPORTERS, P.C.
                                                (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 26 of 28   1675
        JCITSTAl                   Ergan - Cross


 1      we would have received emails to look into them, correct?

 2      A.   Yes, I think there are -- the discussions are ongoing,

 3      particularly as we go through design reviews , and they are

 4      part -- for example, I will to your point,

 5

 6                                          ,

 7

 8      Q.   One of the conversations that we do know about and have

 9      been able to depose folks about                .   You're aware of

10      that, correct?

11      A.   I ' m not.

12      Q.   Well, I will represent to you now that we have spoken to

13              and were able to depose              and my understanding

14      from that deposition is that

15

16

17      A.   I don't know that.

18      Q.   You haven't been privy to any of the conversations?

19      A.   Not on that subject.

20      Q.   And with respect to

21      A.   I have not.

22      Q.   But your understanding

23      A.   With           I have not.

24      Q.   But your understanding would be that you cannot in fact

25


                           SOUTHERN DISTRICT REPORTERS, P . C.
                                     (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 27 of 28
        JCITSTAl                   Ergan - Cross


 1      A.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                                             .

17                                                                      ,

18

19

20                                                         , we're already 20

21      minutes over .   Anything else?

22                MS . BOYCE:     No, for efficiency's sake.

23                MR. PARKER :     Nothing, your Honor .

24                 THE COURT :    The transcript should be marked, the

25      entire proceeding,       "confidential," and I will ask the parties


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
     Case 1:19-cv-05434-VM-RWL Document 401-1 Filed 01/27/20 Page 28 of 28   1677
        JCITSTAl                     Ergan - Cross


 1      subsequently to meet and confer and determine whether there may

 2      be some redacted version of the transcript that could be made

 3      public .

 4                 (Continued on next page)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                          SOUTHERN DISTRICT REPORTERS, P . C.
                                    (212) 805-0300
